Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Lodenkamper on 03/24/2021.

The application has been amended as follows: Previously withdrawn claims 1-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant has amended independent claim 11 to explictly recite a method to monitor the distance between at least a pair of earplugs using MR tracking, determine if a threshold distance between the earplugs has been exceeded, and aborting the MR procedure when the threshold is exceeded. While Ooi in further view of Biber in further view of Yu teach a method to monitor the distance between at least a pair of earplugs using MR tracking, the art of record does not appear to teach determining if a threshold distance between the earplugs has been exceeded, and if the threshold distance is exceeded aborting the MR procedure. Kuth further teaches aborting an MR procedure when a pair of earplugs do not properly seal the ear canal; however, Kuth does not teach determining a threshold distance between the earplugs has been exceeded and using this determination to abort the MRI procedure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785